Case 1:20-cv-01946-RM-NYW Document 37 Filed 10/15/20 USDC Colorado Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO
                                      Judge Raymond P. Moore

  Civil Action No. 20-cv-01946-RM-NYW

  JAIMIE LYNN KULIKOWSKI,

           Plaintiff,

  v.

  JASON CROW,

        Defendant.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

           This matter is before the Court on the amended recommendation of United States

  Magistrate Judge Nina Y. Wang (ECF No. 33) to grant in part and deny in part Defendant’s

  motion to dismiss (ECF No. 24). 1 Plaintiff objected to the recommendation (ECF No. 31).

  Defendant filed a response to Plaintiff’s objection (ECF No. 35), stating that he would not be

  filing an objection, and Plaintiff responded to that pleading as well (ECF No. 36). For the

  reasons below, the Court overrules Plaintiff’s objection and accepts the recommendation, which

  is incorporated into this order by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

  I.       LEGAL STANDARDS

           Pursuant to Fed. R. Civ. P. 72(b)(3), this Court reviews de novo any part of the

  magistrate judge’s recommendation that is properly objected to. An objection is proper only if it

  is sufficiently specific “to focus the district court’s attention on the factual and legal issues that


  1
    The amended recommendation is identical to the magistrate judge’s previous recommendation (ECF No. 30)
  issued a day earlier except that it corrects a sentence in the first paragraph to state that the motion to dismiss should
  be granted in part and denied in part; however, that determination is clearly expressed in both versions of the
  recommendation.
Case 1:20-cv-01946-RM-NYW Document 37 Filed 10/15/20 USDC Colorado Page 2 of 3




  are truly in dispute.” United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir.

  1996). “In the absence of a timely objection, the district may review a magistrate’s report under

  any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991).

         In evaluating a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court must accept as

  true all well-pleaded factual allegations in the complaint, view those allegations in the light most

  favorable to the plaintiff, and draw all reasonable inferences in the plaintiff’s favor. Brokers’

  Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1136 (10th Cir. 2014); Mink v. Knox,

  613 F.3d 995, 1000 (10th Cir. 2010). The complaint must allege a “plausible” right to relief.

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 569 n.14 (2007); see also id. at 555 (“Factual

  allegations must be enough to raise a right to relief above the speculative level.”). Conclusory

  allegations are insufficient, Cory v. Allstate Ins., 583 F.3d 1240, 1244 (10th Cir. 2009), and

  courts “are not bound to accept as true a legal conclusion couched as a factual allegation,”

  Twombly, 550 U.S. at 555 (quotation omitted).

         Plaintiff proceeds pro se; thus, the Court construes her pleadings liberally. Haines v.

  Kerner, 404 U.S. 519, 520-21 (1972). However, the Court cannot act as Plaintiff’s advocate.

  See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

  II.    BACKGROUND

         The magistrate judge agreed with Defendant that Plaintiff failed to state a claim against

  him and that Plaintiff’s pattern of conduct in federal court was sanctionable. Nonetheless, the

  magistrate judge recommended that Defendant’s request for his reasonable attorney fees should

  be denied without prejudice for failure to comply with Fed. R. Civ. P. 11(c)(2), which requires a

  motion for sanctions to be made separately from any other motion, as well as

  D.C.COLO.LCivR 54.3.



                                                   2
Case 1:20-cv-01946-RM-NYW Document 37 Filed 10/15/20 USDC Colorado Page 3 of 3




  III.    ANALYSIS

          Plaintiff’s objection does not meaningfully address the merits or substance of the

  magistrate judge’s recommendation. Plaintiff asserts that the magistrate judge “has no clue how

  to lead or protect our country.” (ECF No. 31 at 2.) But this assertion is not sufficiently specific

  to focus the Court’s attention on the relevant factual and legal issues in this case. The Court

  finds that Plaintiff’s objection, construed liberally, fails to state a proper objection subject to

  de novo review. The Court discerns no material errors on the face of the record and further finds

  that the magistrate judge’s analysis of the relevant issues was thorough and sound.

  IV.     CONCLUSION

          Therefore, the Plaintiff’s objection (ECF No. 31) is OVERRULED, the magistrate

  judge’s recommendation (ECF No. 33) is ADOPTED, Defendant’s motion to dismiss (ECF

  No. 24) is GRANTED IN PART and DENIED IN PART, Plaintiff’s Title VII claim is

  DISMISSED WITH PREJUDICE, and Defendant’s request for attorney fees is DENIED

  WITHOUT PREJUDICE. The remaining motions pending in this case (ECF Nos. 29, 34) are

  DENIED AS MOOT, and the Clerk is directed to CLOSE this case.

          DATED this 15th day of October, 2020.

                                                          BY THE COURT:



                                                          ____________________________________
                                                          RAYMOND P. MOORE
                                                          United States District Judge




                                                     3
